 Case 2:21-cv-03946-FMO-SK Document 44 Filed 09/10/21 Page 1 of 3 Page ID #:260


1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10   JED and ALISA BEHAR,                   CASE NO. 2:21-cv-03946-FMO-SK
11                    Plaintiffs,           ORDER APPROVING JOINT
                                            STIPULATION RE BRIEFING
12        v.                                SCHEDULE ON DEFENDANTS’
                                            MOTION TO DISMISS AND
13   NORTHROP GRUMMAN                       MOTION TO STRIKE
     CORPORATION and NORTHROP
14   GRUMMAN SYSTEMS
     CORPORATION,
15
                      Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28
 Case 2:21-cv-03946-FMO-SK Document 44 Filed 09/10/21 Page 2 of 3 Page ID #:261


1          Having read and reviewed the parties’ joint stipulation to continue the briefing
2    schedule on Defendants’ Motion to Dismiss and Motion to Strike, the Court finds good
3    cause therein to revise the deadlines for the following reasons:
4          1.     This lawsuit is a proposed class action that seeks to represent several
5    thousand landowners and others who reside in the Canoga Park region, and the First
6    Amended Complaint includes four causes of action and 109 numbered paragraphs.
7          2.     Defendants plan to file multiple motions in this matter.
8          3.     Due to a number of holidays during the month of September, the parties
9    require additional time to prepare the briefing of the issues in this action.
10         4.     Lead trial counsel for Defendants, Patrick W. Dennis, has an already-
11   planned schedule to travel out of state starting October 9, 2021 and returning on October
12   17, 2021.
13         5.     The Court’s scheduling conference is set for November 4, 2021, the issues
14   will be fully briefed before that date, and having the motions heard on the same day will
15   result in more efficient use of the Court’s resources.
16         6.     No party will suffer any prejudice by continuing the Opposition and Reply
17   deadlines, and the requested extension will not delay the litigation because the parties
18   already initiated the Rule 26(f) process and are planning to serve and respond to
19   discovery.
20         Having found good cause therein, the Court orders:
21         1.     Defendants’ Motion to Dismiss and Motion to Strike are due on September
22   15, 2021.
23         2.     Plaintiffs’ Opposition briefs to Defendants’ Motion to Dismiss and Motion
24   to Strike are due on October 11, 2021.
25         3.     Defendants’ Reply briefs in support of Defendants’ Motion to Dismiss and
26   Motion to Strike are due on October 20, 2021.
27         4.     The Court will hear argument on Defendants’ Motion to Dismiss and
28   Motion to Strike on November 4, 2021 at 10:00 a.m.


                                                  2
 Case 2:21-cv-03946-FMO-SK Document 44 Filed 09/10/21 Page 3 of 3 Page ID #:262


1          5.     If Defendants choose to file an Amended Answer to the First Amended
2    Complaint it will be due 14 days after notice of the Court’s action on both the Motion to
3    Dismiss and Motion to Strike.
4
5          IT IS SO ORDERED.
6
7    DATED: September 10, 2021                                 /s/
                                                    _________________________
                                                     Hon. Fernando M. Olguin
8                                                   United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                3
